Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated October 15, 1991 (People v Bailey, 176 AD2d 809), affirming a judgment of the County Court, Nassau County, rendered June 27, 1986, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., O’Brien, Ritter and Sullivan, JJ., concur.